Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 21-23 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 05/21/2021.
Claims 1-20 have been cancelled and are not considered at this time.
Claim 21 is currently amended.
Claim 23 is newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US 2014/0122118 A1), hereinafter referred to as Farr, in view of Harrison (US 2014/0299662 A1), hereinafter referred to as Harrison, in view of HHS.gov (U.S. Department of Health & Human Services, Health Information Privacy, 26 July 2013, HHS.gov).
As per Claim 21, Farr discloses a personal information card ([0034], [0058] personal medical information storage device which is a card), comprising: 
a two-dimensional barcode ([0034], [0058], Fig. 6A/6B card comprises a bar code or QR code) encoded to contain personal data, wherein the personal data is associated with a card holder ([0082-0083] card holder personal information is stored in the personal information storage device, [0059] QR code enables when scanned access to basic user information), and includes personally identifiable health data ([0064] personal medical information includes medications, allergies, vital statistics such as date of birth, gender, blood type, height, weight, address, etc.) the personal data including: 
an advanced directive declaration, a Do Not Resuscitate (DNR) declaration ([0085] the personal information storage device includes emergency responder targeted notes such as a do not resuscitate order, which is a type of advanced directive), an Allow a Natural Death (AND) declaration or a Do Not Incubate (DNI) declaration (it would be obvious that allow natural death and do not incubate declarations are also notes to emergency responders to determine care to be provided or not to the patient at time of emergency); 
wherein the two-dimensional barcode enables access to the personal data in the absence of network connectivity ([0059] QR code enables immediate access to user’s information upon scanning of code without connection to medical information storage, [0067] basic medical information accessed when there is no remote connection), where the personal data includes personally identifiable health data ([0064] personal medical information includes medications, allergies, vital statistics such as date of birth, gender, blood type, height, weight, address, etc.).
However, Farr may not disclose the following which is taught by Harrison:
a two-dimensional barcode encoded to contain a waiver of privacy rights associated with HIPAA ([0094-0096] document including general legal and HIPAA medical release, which is accessed through capture of image of infographic symbol, i.e. barcode to extract and transmit data contained in infographic symbol including healthcare related information);
a signature from the card holder authorizing the waiver of privacy rights and use of the at least one declaration, the signature encoded in the two-dimensional barcode, and the signature being a written signature, an encoded signature or a reference to a signature ([0095-0096] information included in stored information includes electronic and written signature which is included in medical release/advance directive documents).
[0097]) comprising a two-dimensional barcode (Abstract QR code, [0049]/[0051] infographic symbol/QR code attached to code) encoded to contain personal data associated with a card holder, the personal data including an advanced directive declaration ([0051] information accessed by information on code, Claim 25, [0095] user decodes code to access patient information).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the known personal information card which includes a QR code encoding information including advanced directives and signature to authorized the directive from Harrison with the personal medical card of Farr in order to enable individuals to retain control of their medical choices and communicate these choices to healthcare providers or family in the event of an emergency (Harrison [0019], [0096]).
Farr and Harrison may not explicitly disclose the following which is taught by HHS.gov: personal data is associated with an individual and protected by HIPAA (Page 2-3 What Information is Protected Section HIPAA privacy rule protects individually identifiable health information.  Examiner notes that it is obvious that data including date of birth, health history, blood type, allergies, etc. are personally identifiable health information.)
Therefore, it would have been obvious to a person of ordinary skill in the art to substitute the known concept of HIPAA protected information including personally identifiable health information from HHS.gov with the personal information encoded in a barcode including medications, allergies, vital statistics such as date of birth, gender, blood type, height, weight, 
As per Claim 22, Farr, Harrison and HHS.gov disclose the card of Claim 21.  Farr also discloses an RFID chip or near field communication device ([0060] personal medical information storage device for storing personal information can be an RFID chip).
As per Claim 23, Farr, Harrison and HHS.gov disclose the card of Claim 21.  Farr may not explicitly disclose the following which is taught by Harrison:  the at least one declaration is configured to give or remove consent to a future action taken by a first responder (or medical professional/doctor) ([0095] patient health information collected and included within documentation for individual and associated with a personal ID card/infographic symbol includes individualized and legally binding advance directive document which indicates which medical treatments and life support procedures the individual does or does not want, i.e. consent or removal of consent for future action to be taken, [0096] for use by medical personnel or first responder in event of medical emergency).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the known personal information card which includes a QR code encoding information including advanced directives and signature to authorize the directive from Harrison with the personal medical card of Farr in order to enable individuals to retain control of their medical choices and communicate these choices to healthcare providers or family in the event of an emergency (Harrison [0019], [0096]).
Response to Arguments
Applicant’s arguments, see Pages 4-5, “Discussion of Claim Rejections under 35 U.S.C. 103”, filed 05/21/2021 with respect to claim 21 have been fully considered but they are not persuasive.  Applicant argues that Farr and Harrison alone or in combination do not teach the two dimensional barcode enables access to the personal data protected by HIPAA in the absence of network connectivity. Examiner respectfully disagrees.  As per the rejection above, Farr teaches that scanning a QR code enables access to basic information without a connection ([0059]).  The basic information includes vital statistics including date of birth, gender, blood type, weight, height, etc. [0064].  These pieces of information fall into personally identifiable health data as they are related to a person’s health and can identify the individual.  Therefore, the claims are rejected as per the 103 rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunt et al. (US 8,881,990 B2) teaches a bracelet or worn item with a QR code with patient medical information which when scanned results in immediate retrieval of information directly from the QR code (see Abstract).
Drew et al. (US 8,733,641 B1) teaches directives/alerts marked directly on healthcare smart card to access patient information (Abstract, Fig. 4) and a medical card which provides access to patient information when card is scanned by a card reader system to access healthcare information stored on the card (see Claim 1).
Maus (US 8,066,192 B2) teaches a personal health card with an RFID device in which emergency personnel can access the information stored on the card using an RFID interrogator device (Abstract, Fig. 3 and 4, Col. 5:38-64).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANGELINE BARR/Primary Examiner, Art Unit 3626